Affirmed and Supplemental Opinion filed December 23, 2003








Affirmed and Supplemental
Opinion filed December 23, 2003.
 
In The
 
Fourteenth Court of Appeals
_______________
 
NO. 14-02-01053-CV
_______________
 
ROBERT RASMUSSON, Appellant
 
V.
 
LBC PETROUNITED, INC., Appellee
                                                                                                                    
                           
On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 
00-54026
                                                                                                                                               

 
S U P P L E M E N T A L   O P I N I O N
 
Following the issuance of our
original opinion, reversing the costs awarded by the trial court=s judgment, appellee, LBC
PetroUnited, Inc., timely filed a voluntary remittitur of those costs.  See Tex.
R. App. P. 46.5.  We conclude that
LBC=s voluntary remittitur cures the
reversible error and accept it. 
Accordingly, we reform the judgment to remove the award of costs and
affirm the judgment in accordance with the remittitur.  See id.  
 
 
 
/s/        Richard H. Edelman
Justice
 
Judgment rendered and Supplemental Opinion filed December 23,
2003.
Panel consists of Justices Edelman, Frost, and Guzman.